 


109 HCON 115 IH: Expressing the sense of Congress that Romare Howard Bearden should be recognized as one of the preeminent artists of the 20th century for his artistic genius and visual creativity in the depiction of the complexity and richness of African American life in the United States.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 115 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Romare Howard Bearden should be recognized as one of the preeminent artists of the 20th century for his artistic genius and visual creativity in the depiction of the complexity and richness of African American life in the United States. 
 
Whereas Romare Bearden was born in Charlotte, North Carolina, on September 2, 1911, and migrated with his family to New York City around 1914 during the Great Migration north; 
Whereas Romare Bearden graduated from New York University, studied at the Art Students League, and joined the Harlem Artists Guild, continuing his lifelong study of art; 
Whereas Romare Bearden became a prolific artist whose oeuvre of approximately 2,000 known works employed various mediums including paintings, drawings, watercolors, monotypes, edition prints, photographs, wood sculpture, designs for record albums, costumes, stage sets, book illustrations, and most notably collage; 
Whereas Romare Bearden spent much of his life in New York, in which he was fascinated by the intricacies of street life, especially in Harlem, which he mirrored in many of his works including The Street (1964), The Block II (1972), and Profile/Part II, the Thirties: Artist with Painting and Model (1981); 
Whereas Romare Bearden’s extraordinary success as an artist was recognized with his first solo exhibit in 1940 in Harlem and was succeeded by numerous exhibits throughout the United States and Europe; 
Whereas Romare Bearden enlisted in the United States Army in 1942 and was assigned to the First Headquarters, Fifteenth Regiment, the all-black 372d Infantry Division and was later honorably discharged whereupon he returned to New York to join the prestigious Samuel Kootz Gallery in Manhattan; 
Whereas beginning in 1952 Romare Bearden maintained a full-time position with the Department of Social Services for 14 years during which he continued to pursue his artistic passion in his spare time until he was able to sustain himself and his family through the sale of his artwork; 
Whereas Romare Bearden was appointed in 1964 as the first Art Director of the newly established Harlem Cultural Council, a prominent African American advocacy group with several hundred members; 
Whereas Romare Bearden documented the history of African American artists whereby he coorganized The Evolution of Afro-American Artists: 1800-1950 exhibit in 1967 at the City College of New York which included 150 works by 55 black artists providing a retrospective of African American work; 
Whereas Romare Bearden was an educator, historian, theorist, and a benefactor who helped young African American artists establish their careers whereby in 1969 he cofounded the Cinque Gallery in New York City to provide a space for young minority painters and curators to display their work and gain experience in the art world; 
Whereas Romare Bearden indulged his musical and literary inclinations by coauthoring 4 books and cofounding the Bluebird Music Company in which he went on to compose the lyrics for 20 songs; 
Whereas Romare Bearden was elected to the American Academy of Arts and Letters, the National Institute of Arts and Letters, and received numerous awards and honors including the prestigious Mayor’s Award of Honor for art and culture and the President’s National Medal of Arts from President Ronald Reagan in 1987; and 
Whereas Romare Bearden died in 1988 leaving an artistic legacy which includes 130 works currently on exhibit at the National Gallery of Arts: Now, therefore, be it 
 
That it is the sense of Congress that the internationally renowned artist Romare Bearden should be honored for his contributions to the collective American aesthetic anthology which reflect the complexity and richness of African American life in the United States. 
 
